IN THE COURT OF APPEALS 12/03/96
                                   OF THE
                            STATE OF MISSISSIPPI
                              NO. 93-KA-00274 COA



JOHN LEE JORDAN

APPELLANT

v.

STATE OF MISSISSIPPI

APPELLEE



THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND

MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. L. BRELAND HILBURN JR.

COURT FROM WHICH APPEALED: HINDS COUNTY CIRCUIT COURT

ATTORNEYS FOR APPELLANT:

J. CHRISTOPHER KLOTZ

THOMAS M. FORTNER

ATTORNEY FOR APPELLEE: OFFICE OF THE ATTORNEY GENERAL

BY: DEWITT T. ALLRED, III

DISTRICT ATTORNEY: EDWARD J. PETERS

NATURE OF THE CASE: CRIMINAL (FELONY)

TRIAL COURT DISPOSITION: POSSESSION OF COCAINE WITH INTENT TO
DISTRIBUTE: SENTENCED AS HABITUAL CRIMINAL 60 YRS IN THE MDOC, SAID
SENTENCE TO BE SERVED WITHOUT BENEFIT OF PAROLE, PROBATION, REDUCTION
OR SUSPENSION; PAY ALL COURT COSTS
MANDATE ISSUED:9/4/97



BEFORE THOMAS, P.J., KING, AND MCMILLIN, JJ.

MCMILLIN, J., FOR THE COURT:

John Lee Jordan was convicted by a jury in the Circuit Court of Hinds County of the crime of
possession of cocaine with the intent to distribute. The indictment had charged Jordan with being a
habitual criminal pursuant to the provisions of section 99-19-81 of the Mississippi Code of 1972 by
virtue of two previous drug-related felony convictions. Upon the return of the jury verdict and
subsequent satisfactory proof of Jordan’s prior convictions, the court sentenced Jordan to a term of
sixty years imprisonment without the possibility of parole.

Jordan now appeals his conviction to this Court, raising seven issues. We conclude that none of the
issues requires the reversal of Jordan’s conviction, and we, therefore, affirm. The issues raised by
Jordan in his appeal will be identified and discussed in the same order as presented by him after a
brief recitation of the facts necessary to understand a discussion of the issues.

I.

Facts

Acting upon reliable information, officers obtained two search warrants for two separate locations in
Hinds County for the purpose of seeking evidence of John Lee Jordan’s drug-related activities. The
warrants were both served and the resulting searches conducted on the same day. Caches of cocaine
were found at both locations, along with other incriminating evidence, all of which was linked to
Jordan. As a result, he was indicted by a Hinds County grand jury on a two-count indictment of
possession of cocaine with intent to distribute. Each count specified one of the locations mentioned in
the search warrant, identifying it by reference to a street name and number. About one month prior to
trial, the State moved to amend the indictment to delete certain language, including the references to
the two separate locations where drugs had been discovered. After the amendment, the defendant no
longer faced two counts of criminal conduct, but was charged under a single-count indictment
specifying only the date of the crime and containing no specifics as to the location that the alleged
crime was committed beyond identifying that it was within the jurisdictional limits of the court.

The facts and circumstances leading up to this amendment to the indictment and the purposes for it
remain a mystery. There is no indication in the record that a hearing was held on the motion, and
there is, in fact, no separate motion setting forth the basis for the requested amendment beyond a
notation at the bottom of the order itself that states, "Move entry of above order," followed by the
signature of the prosecuting attorney. It is worthy of note, however, for reasons that will appear
more fully later in this opinion, that immediately following this notation is a second brief statement as
follows: "Agreed to and approved" followed by the signature of Jordan’s attorney of record.

II.

Evidence of the Defendant’s Prior Drug Convictions and Prior
Uncharged Drug-Related Activity Presented to the Jury

Jordan complains of admission of evidence concerning his prior drug-related convictions and of
testimony by Susan Ransom of her knowledge of his past drug-related activities for which he had not
been charged criminally. While Jordan raises these as separate issues, we determine that they are
controlled by essentially the same considerations, and therefore, combine them for discussion.

Jordan elected to testify in his own defense, primarily for the purpose of denying any knowledge of or
connection with the physical evidence seized under the search warrants. He also took pains to deny
that he had made, on the day of his arrest, certain incriminating admissions to the investigating
officers concerning his ownership of the drugs and related contraband. He claimed, rather, that the
police officers who had previously testified as to such statements during the prosecution’s case in
chief were simply being untruthful in their testimony.

During cross-examination, the prosecuting attorney was permitted, over the objection of defense
counsel, to inquire as to Jordan’s past criminal convictions for drug offenses. On appeal, Jordan
claims that the trial court erred in admitting this evidence without first conducting an on-the-record
analysis of the factors governing admissibility of such evidence as set out in Peterson v. State, 518
So. 2d 632, 636 (Miss. 1987).

Jordan seems to argue in his brief that the failure of the trial court to specifically list and consider the
five factors set out in the Peterson opinion, standing alone, is a sufficient ground for reversal. See
Peterson, 518 So. 2d at 636. The issue, however, is not that simple. The Peterson case deals
exclusively with evidence of prior criminal convictions sought to be admitted for the purpose of
impeaching the credibility of the witness under Mississippi Rule of Evidence 609. However, in this
case, the trial court specifically ruled, prior to the admission of evidence of these convictions, that it
was admitting them as being probative on the issue of Jordan’s intent in possessing the drugs,
assuming the jury were to decide the issue of possession against the defendant. Thus, the admissibility
of the evidence is governed by the provisions of Rule 404(b) and not Rule 609. A review of the five
factors required to be considered for admissibility of Rule 609 evidence quickly shows that most, if
not all, of the factors have little bearing on the admissibility of Rule 404 evidence. Whether evidence
is probative of a witness’s propensity to tell the truth does nothing to determine whether it is
probative on issues covered by Rule 404, such as motive, intent, opportunity, or other similar matters
covered under Rule 404(b). In this case, the trial court did, in fact, conduct an on-the-record analysis
wherein it found such evidence admissible on the specific issue of intent, and concluded that the
prejudicial effect of the evidence did not outweigh its probative value. A limiting instruction on the
subject was properly given. There is no error here.

The same considerations govern the issue of the testimony of Susan Ransom concerning her
knowledge of his previous uncharged drug-related activities.


III.

Amendment To Indictment

Jordan further urges that his conviction must be reversed due to a pre-trial amendment to the
indictment. Originally, the grand jury returned a two-count indictment, charging that the caches of
drugs at the two different locations constituted separate and distinct offenses. Subsequently, on
motion of the State, to which the defendant agreed, the indictment was amended to remove any
reference to the separate addresses where the drugs were recovered and the separate counts were
collapsed into a single charge. Jordan now claims that this was a substantive change in the indictment,
which may not properly be done except by action of a duly-empaneled grand jury. He relies upon
such cases as Reed, Griffin, and Rhymes. Rhymes v. State, 638 So. 2d 1270 (Miss. 1994), Griffin v.
State, 540 So. 2d 17 (Miss. 1989), and Reed v. State, 506 So. 2d 277 (Miss 1987). His argument
suggests that he feels aggrieved by the fact that the amended indictment, by not charging the location
of the crime, fails to sufficiently inform him of the nature of the charge against him under
constitutional considerations. He alleges that the State, by its amendment, got "two swings at the
same pitch" by being able to put on proof of drugs being found at both locations, in effect trying him
in the alternative.

The State counters that the effect of the amendment is essentially the same as the State having elected
to dismiss one of the counts, a procedural change permitted without grand jury action. See 2 Charles
E. Torcia, Wharton’s Criminal Procedure §269 (13th ed. 1990). While we agree that dismissing one
count in a multi-count indictment is procedural, we respectfully disagree that this action is
comparable to that procedure. Had the State simply dismissed one of the counts, leaving the other
unamended, there would have been a substantial change in regard to the admissibility of evidence.
Any evidence regarding the dismissed count would have been admissible, if at all, for some limited
purpose permitted by Mississippi Rule of Evidence 404, and the jury would have been instructed as
to the limited purpose for which such evidence was received. Under the procedure utilized, the State
was free to introduce evidence as to the drugs found at both locations on the substantive question of
guilt. The defendant is clearly correct in his assertion that he was subject to being convicted by the
jury upon its conclusion that the State had proved beyond a reasonable doubt that he possessed drugs
at either location even though it may have concluded that the proof concerning the other location was
inconclusive.

Thus, this Court concludes that, accepting the assumption that the two original counts of the
indictment were separate and distinct crimes, it was improper to combine the two crimes into a single
count. By way of example, if two burglaries were committed on the same evening, the State would
not be permitted to charge a defendant under one count of burglary without specifying which one,
and then put on evidence of both crimes in the hope the jury would conclude that he did one or the
other. This would constitute a substantial violation of the defendant’s Sixth Amendment right "to be
informed of the nature and cause of the accusation" brought against him. U. S. Const. amend. VI.

Nevertheless, in the matter of drug-related crimes, the answer is not so clear as it might first appear
as to whether Jordan was, in fact, properly chargeable with two separate offenses. The issue has
arisen in other jurisdictions as to whether one charged with possession of drugs when the drugs are
found in more than one location has committed one offense or multiple offenses. Decisions from
other jurisdictions convince us that this is not a pure question of law but is a mixed question of law
and fact. Perhaps the best statement of the issue is found in United States v. Johnson. United States
v. Johnson, 977 F.2d 1360, 1374 (10th Cir. 1992).

           In drug cases, the question frequently arises whether a defendant’s entire cache of drugs is
           to be considered as a single unit or as separate units for purposes of defining the extent of
           his criminal activity. Although a supply of narcotics generally is not divisible for purposes
           of prosecution, various stashes of that drug are considered separate where the evidence
           indicates that they were intended for different purposes or transactions. Moreover, a
           determination of the existence of separate stashes is not constrained by any particular
           measure of spatial or temporal distance. The proper focus of a "separate stash" inquiry is
           not on logistics but on demonstrated intent.



Johnson, 977 F.2d at 1374 (citations omitted).



In State v. Stevens, the Wisconsin Court of Appeals considered a claim by the defendant that he was
being subjected to double jeopardy when the State sought to try him for felony possession of a supply
of marijuana when he had already pled guilty to a misdemeanor possession charge for a quantity
seized from a bag carried on his person. State v. Stevens, 354 N.W.2d 762, 766 (Wis. Ct. App. 1984)
. He claimed that the marijuana in his pocket and the larger supply found elsewhere were all a part of
one cache of drugs. The court accepted that argument, based upon a finding that the State offered no
countering evidence regarding the divisibility of the caches. Id. at 767. (The court, however,
thwarted what it called Stevens’ "legalized gamesmanship" by vacating his misdemeanor conviction
and remanding for trial on the felony charge. Id.) Likewise, in Jackson v. State, the District Court of
Appeals for Florida determined that separate prosecutions for a misdemeanor charge for a bag of
marijuana found in the defendant’s pocket and a felony charge for a larger quantity of the same drug
found in the back seat of the defendant’s car could not be maintained because the facts constituted
only one crime. Jackson v. State, 418 So. 2d 456, 457 (Fla. Dist. Ct. App 1982).

There is no comparable case law in Mississippi, and we do not cite any of the foregoing authority to
purport to establish a rule in this State, since that is not necessary for the resolution of this case on its
unique facts. Our purpose is simply to demonstrate that, had the defendant elected to challenge the
proposed amendment, there would have been authority for the State to assert that the purpose of the
amendment was to acknowledge that its proof was insufficient to establish that the defendant was
maintaining these two supplies for such separate and distinct purposes as to constitute two separate
offenses, and that, having so concluded, it was satisfied to accept that the separate caches were but a
single crime. Such a change would appear to be procedural rather than substantive. Nothing in such
an amendment would seem in any way to alter a possible defense available to the defendant. Reed v.
State, 506 So. 2d 277, 279 (Miss. 1987). Neither would it expose the defendant to double jeopardy
danger, since the State would be maintaining that both caches were a part of the crime being tried.
Thus an acquittal would clearly prohibit a second prosecution based upon drugs found at either
location. See Jackson, 418 So. 2d at 457; Stevens, 354 N.W.2d at 767.

By his consent to the amendment, Jordan has prevented a record being made on the pertinent issues
that would have enabled this Court to consider the legal issues involved. Further, by his action, he has
prevented the trial court from receiving evidence on the factual issues; namely, the matter of Jordan’s
intentions and purposes in maintaining separate stashes. Having actively participated in this
amendment process, Jordan cannot now be heard to complain that his rights have been violated
thereby.

It seems clear that there was some sort of agreement between the State and the defendant in regard
to the amendment, even though we must read between the lines to discover it, since the record is
devoid of anything concerning the amendment beyond the fact, noted on the face of the amending
order itself, that the State for moved the amendment, and the defendant consented. It can readily be
seen that the defendant benefited from the arrangement, for he effectively ended forever the
possibility of adding two felony convictions to his record rather than one.

We conclude that, in the limited circumstance where the State proposes to amend a drug possession
indictment to collapse any number of separate possessions into one count and the defendant
affirmatively agrees, such an amendment is procedural and not substantive, and, thus, does not
violate the rule of such cases as Brandau v. State, 662 So. 2d 1051, 1055 (Miss. 1995) and Sanders
v. State, 313 So 2d 398, 401 (Miss. 1975). We, therefore, decline to disturb the judgment of
conviction on this issue.



IV.

Sentence Enhancement and Cruel and Unusual Punishment

Jordan next assigns as error the court’s doubling of his sentence pursuant to §41-29-147 of the
Mississippi Code. Jordan claims that because he did not have notice that the State intended to ask the
court to double his sentence, he is entitled to have his case remanded for re-sentencing. The State
alleges that Jordan is procedurally barred from raising this issue for the first time on appeal because
he failed to object at the trial level. Prior decisions of our supreme court clearly indicate that
informing a defendant of his exposure to enhanced punishment due to prior offenses is an essential
part of an indictment. Akins v. State, 493 So. 2d 1321, 1322 (Miss. 1986); Bandy v. State, 495 So.
2d 486, 490 (Miss. 1986). Thus, we conclude that this issue is not subject to waiver, but may be
raised for the first time on appeal. See Akins, 493 So. 2d at 1322. We will, therefore, address this
claim of error on the merits.

Section 41-29-147 of the Mississippi Code provides that "any person convicted of a second or
subsequent offense under this article may be imprisoned for a term up to twice the term otherwise
authorized . . . ." Miss. Code Ann. § 41-29-147 (1972). While our supreme court has commented on
the advisability of specifying the statute under which enhanced punishment is being sought, see Dalgo
v. State, 435 So. 2d 628, 630 (Miss. 1983), nevertheless, it has yet to find such an omission to
constitute reversible error. In fact, it has held on several occasions to the contrary. See Jones v. State,
523 So. 2d 957, 960 (Miss. 1988); Bandy, 495 So. 2d at 490; Dalgo, 435 So. 2d at 630. The Jones
case is particularly on point. In that case, the defendant was subject to enhanced punishment under
the same statutes affecting Jordan’s conviction and received an identical sentence. Jones, 523 So. 2d
at 960. Like Jordan, he complained that he was not informed in the indictment that his sentence was
subject to being doubled under section 41-29-147. Id. The supreme court stated that "the indictment
need not recite the statute number under which the enhanced punishment is sought." Id.; Ellis v.
State, 469 So. 2d 1256, 1258 (Miss. 1985). In the case now before us the indictment set out the
essential details of Jordan’s two prior felony convictions, including the fact that they were both drug-
related. Based on the precedent set out in Jones, this was clearly enough to inform Jordan, not only
of his exposure to enhanced punishment under section 99-19-81, but also that he was subject to
having his resulting sentence doubled under section 41-29-147.

Jordan also argues that the resulting sentence violates his rights under the Eighth Amendment in that
a sentence of this duration for the offense charged constitutes cruel and unusual punishment. The
supreme court has held that "a sentence will not be disturbed on appeal so long as it does not exceed
the maximum term allowed by statute." Stromas v. State, 618 So. 2d 116, 122 (Miss. 1993). The
legislature has determined, as a matter of public policy in this State, that repeated drug-related
offenses expose the offender to the risk of severe punishment. There has, to date, been no successful
constitutional challenge to this statutory scheme of dealing with a problem perceived to be of major
proportion. Jordan’s sentence was within the statutory guidelines, and as a result, we find his
sentence beyond our authority to disturb.


V.

Arrest of defense witness

One of the defendant’s witnesses, Michael Ransom, testified on direct that all of the drugs for which
Jordan was being tried, in fact, belonged to him. The trial court, being apprised in advance of
Ransom’s proposed testimony, conducted an on-the-record inquiry to attempt to fully inform
Ransom of the possible consequences of such testimony; however, Ransom persisted in his intention
to make these damaging admissions under oath. Immediately upon the completion of his testimony,
apparently not within the view of the jury, Ransom was arrested and incarcerated for the crimes he
had just admitted to committing. Prior to the close of the evidence in the case, Ransom had a change
of heart and was recalled to the stand by the State in rebuttal. This time Ransom testified that the
drugs were not his, that he had been asked by Jordan to claim ownership of the drugs in order to
exonerate Jordan, and that he had been informed by Jordan and others-- incorrectly, to his dismay --
that the crimes were too old to support a charge against him.

Jordan claims this was prosecutorial misconduct, in that it amounted to an intimidation of his witness.
His sole authority cited is the Sixth Amendment and the case of Hosford v. State, 525 So. 2d 789
(Miss. 1988). Hosford dealt with the issue of allegations of prosecutorial misconduct where the
prosecuting attorney persisted in cross-examining the defendant in a child sexual abuse case about
other alleged odious conduct of a similar nature for which the prosecuting attorney had no substantial
basis in fact. Id. at 794. Thus, though Hosford stands generally for the proposition that an overly-
zealous prosecutor can do more harm to his case than good, it does not speak directly to the
allegations made against the prosecutor in this case. It is difficult to understand what Jordan would
have the district attorney’s office do when a witness takes the stand and brazenly admits to a felony
offense which, if his admissions are true, would result in the acquittal of the defendant then on trial. Is
there some unspoken code of honor that requires the State to permit this person, who by his own
testimony is either a confessed felon or a perjurer, to remain at large until the end of the trial to give
the defendant a "sporting chance" to see if the jury will believe the witness and acquit the defendant?
We think not. The fact that the State moved with all deliberate speed to arrest this witness simply
cannot be seen as prosecutorial misconduct. Those persons prepared to take the witness stand and
admit under oath to the commission of a drug-related felony should be prepared to expect a swift and
certain response from law enforcement officials. It may very well be that Ransom was telling the truth
when he first took the stand and that he subsequently changed his story to falsely incriminate Jordan
in order the escape prosecution for the crime to which he had just confessed under oath. That was an
issue of fact for the jury to resolve, and defense counsel was certainly entitled to i nquire into the
circumstances of Ransom’s changed story in order to attempt to impeach his recanting testimony;
however, if Ransom was "intimidated" by his speedy arrest, a fact of which we have little doubt, the
circumstances were of his own making and did not arise from prosecutorial misconduct.

VI.

A.

Sufficiency of Evidence

Jordan’s next assignment of error is that the trial court erred in denying his motion for a judgment
notwithstanding the verdict. After the jury returned a verdict against him, Jordan moved for a
judgment notwithstanding the verdict, thereby challenging the legal sufficiency of the evidence. This
motion was denied.

The standard of review for a challenge to the sufficiency of the evidence, in a criminal

case, can be found in McClain v. State, 625 So. 2d 774, 778 (Miss. 1993):



           In appeals from an overruled motion for JNOV the sufficiency of the evidence as a matter
           of law is viewed and tested in a light most favorable to the State. The credible evidence
           consistent with . . . . guilt must be accepted as true. The prosecution must be given the
           benefit of all favorable inferences that may be reasonably drawn from the evidence.
           Matters regarding the weight and credibility of the evidence are to be resolved by the jury.
           We are authorized to reverse only where, with respect to one or more of the elements of
           the offense charged, the evidence so considered is such that reasonable and fair-minded
           jurors could only find the accused not guilty.



In order for the jury to find Jordan guilty of possession with intent to distribute, the prosecution had
to prove the following elements beyond a reasonable doubt: (1) possession of a controlled substance,
(2) intent to possess the controlled substance, (3) knowledge of the contraband nature of the
substance, and (4) intent to distribute the controlled substance. Miss. Code Ann. § 41-29-139(a)(1)
(1989). At Jordan’s trial the State presented the testimony of a narcotics agent who testified that she
went to Jordan’s mother’s house with a search warrant, and Jordan’s mother directed the agent to
Jordan’s room. The agent revealed that she discovered a gun, cocaine, scales, and $1,900 in cash in
one of Jordan’s jackets in his closet. A second officer testified that he found cocaine in plastic bags at
another location by a fence, and that Jordan was sitting on the porch of a house near this fence. Both
officers testified that when they confronted Jordan, he admitted that the cocaine, the gun, the money,
and the scales were his. Susan Ransom testified that she saw Jordan put the cocaine by the fence.
After considering this evidence in the light most favorable to the State, we find that there was
sufficient evidence to support Jordan’s conviction, and as a result, we find this issue to be without
merit.

B.

Weight of the Evidence

Jordan also asserts that the trial court erred when it refused to grant his alternative motion for a new
trial. According to the supreme court "[n]ew trial decisions rest in the sound discretion of the trial
court, and the motion should not be granted except to prevent an unconscionable injustice."
McClain, 625 So. 2d at 781. We will reverse and remand for a new trial only upon reaching the
conclusion that the trial court has abused its discretion in failing to grant a new trial. Strong v. State,
600 So. 2d 199, 204 (Miss. 1992) (citations omitted).

Jordan’s primary defense was that the drugs were not his. In the face of Jordan’s denial, the jury
heard the testimony of two narcotics agents and Susan Ransom who testified to facts that would
indicate to the contrary. None of this evidence was incredible, unbelievable, or substantially
impeached.

We find that the jury was entitled to conclude, after hearing all of the testimony, that the proof
established that Jordan possessed the cocaine and that he had the intent to distribute. As a result, we
find that the verdict was not against the overwhelming weight of the evidence, and the trial court did
not err when it overruled Jordan’s motion for a new trial.

THE JUDGMENT OF THE HINDS COUNTY CIRCUIT COURT OF CONVICTION OF
POSSESSION OF COCAINE WITH INTENT TO DISTRIBUTE AND SENTENCE OF
SIXTY (60) YEARS AS A HABITUAL OFFENDER IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS IS AFFIRMED. COSTS OF THIS
APPEAL ARE ASSESSED TO APPELLANT.



FRAISER, C.J., BRIDGES AND THOMAS, P.JJ., BARBER, COLEMAN, DIAZ, KING,
PAYNE, AND SOUTHWICK, JJ., CONCUR.